DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 05/19/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claim 4 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filled 02/26/21 is herein amended due to the Applicant’s amendments.

Examiner’s Note
4.	The Office has relied upon national phase publication US 2014/0167026 A1 as then English equivalent of WIPO publication WO 2013/011891 A1 (herein referred to as “Kato et al.”).

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 now recites that “X1 to X4 represents . . . is bonded to the nitrogen atom.”  However, X1-4 are nowhere to be found in Applicant’s formula (5a’).  This limitation should be deleted as Applicant’s formula (5a’) no longer contains X1-4.

Allowable Subject Matter
7.	Claims 1-3, 5, 6, and 8-10 are allowed.
The closest prior art is provided by Kato et al. (WO 2013/011891 A1) in view of Hyun et al. (WO 2014/163228 A1).  Kato et al. discloses the following organic electroluminescent (EL) device:

    PNG
    media_image1.png
    324
    596
    media_image1.png
    Greyscale

(Fig. 1) comprising substrate (2), anode (3), hole-transporting layer (6), light-emitting layer (5), electron-transporting layer (7), and cathode (4); the light-emitting layer 

    PNG
    media_image2.png
    281
    411
    media_image2.png
    Greyscale

(page 33).  The light-emitting layer is tuned to emit red light ([0101]).  Kato et al. discloses that the hole-transporting layer comprises two layers ([0187]), comprising aromatic amine derivatives of the following form:  

    PNG
    media_image3.png
    87
    137
    media_image3.png
    Greyscale

([0188]) where Ar1-4 = (substituted) aryl or heterocyclic group and L = (substituted) arylene group ([0189]-[0190]).  However, Kato et al. does not explicitly disclose a compound according to any of the formulae as defined by the Applicant. 
	Hyun et al. discloses compounds of the following form:

    PNG
    media_image4.png
    168
    433
    media_image4.png
    Greyscale

([15]) where m = 0-1 ([17]); an embodiment is disclosed:

    PNG
    media_image5.png
    197
    392
    media_image5.png
    Greyscale

.  Hyun et al. further discloses its inventive compounds as material comprising the hole-transporting layer of an organic EL device ([10]-[11], [145], [333]-[334]); the utilization of its inventive compounds improves luminous efficiency ([101]).  It would have been obvious to incorporate the inventive compounds of Hyun et al. to the hole-transporting/injecting layer(s) of the organic EL device as disclosed by Kato et al.  The motivation is provided by the disclosure of Hyun et al., which teaches that the use of its inventive compounds results in improved luminous efficiency.  Nevertheless, it is the position of the Office that neither Kato et al. in view of Hyun et al. singly nor in combination with any other prior art provides sufficient motivation to produce the organic EL device as recited by the Applicant, particularly in regards to the nature of the specific compounds in the hole-transporting layer.

Response to Arguments
8.	Applicant’s arguments on pages 12 have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JAY YANG/Primary Examiner, Art Unit 1786